

116 HR 8718 IH: To extend the statute of limitations for offenses under the Federal Election Campaign Act of 1971.
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8718IN THE HOUSE OF REPRESENTATIVESOctober 30, 2020Ms. Speier (for herself, Ms. Lee of California, Ms. Norton, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo extend the statute of limitations for offenses under the Federal Election Campaign Act of 1971.1.Extension of statute of limitations for offenses under Federal Election Campaign Act of 1971(a)Civil offensesSection 309(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109(a)) is amended by inserting after paragraph (9) the following new paragraph:(10)No person shall be subject to a civil penalty under this subsection with respect to a violation of this Act unless a complaint is filed with the Commission with respect to the violation under paragraph (1), or the Commission responds to information with respect to the violation which is ascertained in the normal course of carrying out its supervisory responsibilities under paragraph (2), not later than 15 years after the date on which the violation occurred..(b)Criminal offensesSection 406(a) of such Act (52 U.S.C. 30145(a)) is amended by striking 5 years and inserting 10 years.(c)Effective dateThe amendments made by this section shall apply with respect to violations occurring on or after the date of the enactment of this Act.